IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                 IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE,                        )
                                          )
             v.                           )
                                          )       Cr. ID No.: 1305007005
CLIFFORD LUM,                             )
         Defendant.                       )

                            Submitted: October 22, 2015
                            Decided: November 6, 2015

       Upon Commissioner’s Report and Recommendation that Defendant’s
        Motion for Postconviction Relief Should be Summarily Dismissed,
             Defendant’s Motion for a New Trial Should be Denied,
              and Motion for Discovery Should be Granted in Part
                                  ADOPTED

                                       ORDER

      Upon consideration of the Commissioner’s Report and Recommendation

dated October 12, 2015, the Court finds as follows:

      1.     On October 16, 2014, Defendant Clifford Lum filed a motion for

postconviction relief as a self-represented litigant.

      2.     Subsequently, Defendant was assigned counsel.

      3.     On July 13, 2015, assigned counsel filed a Motion to Withdraw

pursuant to Superior Court Criminal Rule 61(e)(2). On July 22, 2015, Defendant

filed a Motion to Contest his assigned counsel’s Motion to Withdraw and also

requested a new trial.

      4.     On August 3, 2015, Defendant filed a Motion for Discovery.
       5.     The motions were referred to a Superior Court Commissioner in

accordance with Superior Court Criminal Rule 132 for proposed findings of fact

and conclusions of law. 1

       6.     The Commissioner issued the Report and Recommendation on

October 12, 2015. The Commissioner recommended that Defendant’s Motion for

Postconviction Relief be summarily dismissed, Defendant’s Motion for a New

Trial be denied, and Defendant’s Motion for Discovery be granted in part. With

respect to Defendant’s Motion for Discovery, the Commissioner recommended

that the Court “ask trial counsel to mail a copy of the State’s Discovery Response

to [Defendant] this one time only,”2 and that the Court provide Defendant a copy of

his trial transcript.

       7.     “Within ten days after filing of a Commissioner’s proposed findings

of fact and recommendations . . . any party may serve and file written objections.”3

Neither party has filed an objection to the Commissioner’s Report and

Recommendation.

       8.     No objection was filed.

       9.     The       Court    holds     that       the   Commissioner’s       Report     and


1
  See Super. Ct. Civ. R. 132(a)(3), (4) (stating that Superior Court commissioners have the power
to conduct both dispositive and non-dispositive hearings and to make certain pre-trial
determinations and recommendations).
2
  Emphasis in Commissioner’s Report and Recommendation.
3
  Super. Ct. Crim. R. 62(a)(5)(ii).
                                                  2
Recommendation dated October 12, 2015 should be adopted for the reasons set

forth therein. The Commissioner’s findings are not clearly erroneous, are not

contrary to law, and there was no abuse of discretion. 4

          NOW THEREFORE, this 6th day of November, 2016, the Court hereby

accepts the Commissioner’s Report and Recommendation dated October 12,

2015 in its entirety. Defendant’s Motion for Postconviction Relief is hereby

DISMISSED, Defendant’s Motion for a New Trial is hereby DENIED, and

Defendant’s Motion for Discovery is hereby GRANTED in part (trial counsel

shall mail a copy of the State’s discovery response to Defendant this one time

only,” and the Court shall provide Defendant one copy of his trial transcript).

          IT IS SO ORDERED.



                                        Andrea L. Rocanelli
                                        ___________________________________
                                        The Honorable Andrea L. Rocanelli



cc:       The Honorable Bradley V. Manning
          Donald Roberts, Esq.
          Daniel Logan, Deputy Attorney General
          Timothy Weiler, Assistant Public Defender




4
    Super. Ct. Crim. R. 62(a)(4)(iv).
                                          3